Citation Nr: 0919534	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  06-17 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for depression 
secondary to service-connected disability.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a neck disability 
due to a motor vehicle accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1961 
through August 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In March 2007, the Veteran testified at a RO hearing in 
Muskogee Oklahoma.  A transcript of that hearing is of 
record.

(The decision below addresses the claim of service connection 
for hearing loss.  Also, the claim to reopen entitlement to 
service connection for a neck disability is granted.  
Consideration of the underlying claim of service connection 
for a neck disability due to an in-service motor vehicle 
accident, in addition to the claim of service connection for 
depression secondary to service connected disability, is 
deferred pending completion of the development sought in the 
remand that follows the decision.)  


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is related to 
his military service.

2.  By way of March and April 1986 rating decisions, the RO 
denied service connection for a back disability, which 
specifically included neck disability; the Veteran did not 
appeal.

3.  Evidence received since the April 1986 RO decision is new 
to the record, and when considered with previous evidence of 
record, raises a reasonable possibility of substantiating the 
underlying claim.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

2.  New and material evidence has been received to reopen the 
Veteran's claim of service connection for a neck disability.  
38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2005, July 2005, December 2006, and July 2007.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)  Specifically regarding VA's duty 
to notify, the notifications to the Veteran apprised him of 
what the evidence must show to establish entitlement to 
service connection, including service connection on a 
secondary basis, what evidence and/or information was already 
in the RO's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the Veteran's behalf.  The Veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
treatment records (STRs), service personnel records, VA and 
private medical records, Social Security Administration (SSA) 
records, and secured an examination in furtherance of his 
hearing loss claim.  VA has no duty to inform or assist that 
was unmet.



II. Service Connection-Hearing loss

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

The Board notes that for the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of those frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he currently experiences a loss of 
hearing acuity due to working on loud jet engines while 
serving in the military.

A May 2005 audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
25
LEFT
10
10
20
20
30

Puretone threshold averages were 16 for the right ear and 20 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 100 
percent in the left ear.  Based on these results, the 
examiner stated that no hearing loss was present in the right 
or left ear, and noted that there was no diagnosis of hearing 
loss because the condition had resolved.

Here, the Board finds that the Veteran does not currently 
have impaired hearing as defined by VA regulations.  
Specifically, the May 2005 examiner found normal bilateral 
hearing, and noted that the Veteran's condition had resolved.  
The examination did not show an auditory threshold in any of 
the frequencies (500, 1000, 2000, 3000, and 4000 Hz) of 40 
decibels or greater, nor did the 2005 examination reveal a 
frequency of 26 decibels or greater for at least three of the 
above-mentioned frequencies.  Although the May 2005 
examination did reveal evidence of slight hearing loss at 
4000 Hz, (the threshold for normal hearing is from 0 to 20 
dB, and higher threshold levels indicate some degree of 
hearing loss, see Hensley v. Brown, 5 Vet. App. 155 (1993)); 
this slight degree of impaired hearing at 4000 Hz does not 
constitute a disability according to VA regulations.  See 38 
C.F.R. § 3.385.  As such, with no evidence of a current 
disability the analysis ends.  In other words, absent a 
showing of current disability to which the Veteran's 
complaints can be traced, service connection is not 
warranted.

III. Claim to reopen-Neck Disability

A decision of the RO becomes final and is not subject to 
revision on the same factual basis except when a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, a March 1986 rating decision denied 
service connection for a back disability (cervical and lumbar 
spine disabilities were both specifically noted in the 
decision) and an April 1986 decision confirmed the denial; 
the Veteran did not appeal, and therefore, the 1986 rating 
decisions represents final decisions.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the Veteran's claim for service connection for a neck 
disability (cervical spine) due to an in-service motor 
vehicle accident may not be reopened unless VA has received 
evidence that was both not of record at the time of the April 
1986 denial, and that also raises a reasonable possibility of 
substantiating the claim that the Veteran's neck disability 
is related to military service.

Considerable evidence and argument has been added to the 
record since the prior final denial in April 1986, some of 
which rises to the level of new and material evidence-i.e., 
raises a reasonable possibility of substantiating the claim 
that the Veteran's neck disability is related to his time 
spent in the military.  Specifically, R.H., D.O., in letters 
dated in April 2006 and January 2007, opined that based upon 
a reasonable degree of medical certainty, the Veteran has a 
current cervical spine disability-intervertebral disc 
syndrome, as a direct result of injuries sustained during an 
in-service motor vehicle accident.  Dr. H. explained that 
medical evidence from 1985 and 1986 (of record at the time of 
the prior 1986 rating decision), confirmed that the Veteran 
had a chronic disability involving his cervical spine 
emanating from his 1964 in-service injury to the cervical 
spine caused by a motor vehicle accident.  Thus, because Dr. 
H.'s April 2006 and January 2007 opinions raise a reasonable 
possibility of substantiating the claim, the Board finds that 
new and material evidence to reopen a claim of service 
connection for the Veteran's neck disability has been 
presented, and the claim is therefore reopened.


ORDER

Service connection for hearing loss is denied.

New and material evidence has been received to reopen the 
Veteran's claim of service connection for a neck disability; 
to this limited extent, the appeal of this issue is granted.


REMAND

Neck Disability

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 
3.159(c)(1)-(3) (2008).

In September 2008, after the Veteran was mailed the 
supplemental statement of the case (SSOC) in April 2007, the 
Veteran submitted a list of doctors, and treatment facilities 
where he received treatment for his back disability from 
approximately 1968 through 1980.  Based on this new 
information provided by the Veteran, the Board finds that 
further development is required to secure additional records 
because the medical evidence currently of record does not 
include records during this time period, which is the time 
period the Veteran stated he received treatment for his back 
at these facilities.  See September 2008 statement.  This 
additional development is necessary because there is a chance 
that the records could contain information relevant to the 
current appeal, specifically, medical evidence showing a 
continuity of symptomatology since service.

Additionally, VA is required to obtain a medical opinion on 
the question of a possible relationship to military service 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  See also  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Duenas v. Principi, 18 Vet. App. 512, 517 (2004); 
Wells v. Principi, 326 F.3d 1381 (2003) (Board under no 
obligation to obtain a medical opinion when there is no 
competent evidence that the Veteran's disability or symptoms 
were service related).

Here, there is evidence that the Veteran suffered an in-
service injury to his cervical spine.  Specifically, the STRs 
reveal that the Veteran was involved in a motor vehicle 
accident in February 1964, and that his immediate symptoms 
consisted of pain in his neck.  He was subsequently seen in 
the emergency room at which time the initial impression was 
one of a flexion extension injury to the neck.  See February 
and August 1964 clinical records.  Although the July 1965 
discharge examination revealed a normal clinical evaluation 
for the Veteran's spine; subsequent to the initial February 
1964 injury, records show that the Veteran continued to 
experience problems with his back.  See February and March 
1964 entries noting that the Veteran continued to complain of 
back pain, and a May 1964 entry noting that the Veteran had 
aching of his neck and back.

Further, the medical evidence shows competent evidence of a 
currently diagnosed neck disability.  The Veteran has been 
diagnosed with multi-level cervical spondylosis resulting in 
spinal stenosis, (see July 2005 MRI) as well as 
intervertebral disc syndrome (see Dr. H's January 2007 
opinion).  The medical records also indicate that the Veteran 
had a ruptured/herniated disk at C6-7.  See G.W.'s July 2004 
letter, and a August 2005 operative report.  Records also 
indicate that the Veteran fell from a ladder while working in 
June 2004 and sustained a neck injury.  See March 2005 
outpatient treatment record, and July 2005 letter from G.W., 
D.O. of Oklahoma Neurological Associates.

In this case, given the standard of the regulation, because 
the record contains evidence of a currently diagnosed neck 
disability, establishes that the Veteran sustained an in-
service neck injury; and indicates that the Veteran's current 
neck disability "may be associated" with his period of 
active duty military service, (see Dr. H's January 2007 
opinion discussed above noting a connection between his 
current cervical spine disability and the in-service neck 
injury from the MVA); the Board finds that a medical nexus 
opinion that considers the entire record is required in order 
to fulfill the duty to assist.  See 38 C.F.R. § 3.159(c)(4); 
see also McLendon.  

Further, as mentioned above, a remand is necessary to obtain 
records which might document continuity of cervical spine 
symptoms from discharge up until 1985, which is the first 
documented evidence noting treatment or complaints related to 
the Veteran's cervical spine.  Here, although Dr. H, in his 
2007 letter opined that the Veteran's current cervical spine 
disability was related to his in-service injury, because 
there is a 20-year gap in cervical spine symptomatology, the 
Board finds that a remand is necessary to attempt to obtain 
records documenting neck problems from discharge until 1985.

Depression

In February 2005 the Veteran submitted a claim for service 
connection for hearing loss, tinnitus, and residuals of a 
motor vehicle accident, to include low back and neck 
problems, and noted that he was claiming depression due to 
these conditions.  See February 2005 statement in support of 
claim.  He did not contend that his depression was directly 
related to military service, and therefore, the Board will 
address the contention pertaining to secondary service 
connection for his depression.

Disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).

In this case, the evidence of record contains a current 
diagnosis of depression; however it is unclear whether the 
diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  Specifically, in an April 2006 
medical opinion by R.H., D.O., Dr. H. diagnosed the Veteran 
with moderate to severe chronic permanent clinical 
depression, and opined that it was secondary to his 
intractable cervical and lumbar spine pain.  The record also 
contains a February 2005 entry in the outpatient treatment 
records noting that the Veteran presented depressed and 
distraught due to a recent divorce.  (Dr. H.'s opinion is the 
only medical evidence in the file containing a diagnosis of 
depression, and the February 2005 entry is the only entry in 
the record where the Veteran presented complaining of 
depression.)

As discussed above, because the Board is remanding the 
Veteran's claim for service connection for a cervical spine 
(neck) disability, for an opinion as to whether any current 
neck disability is traceable to military service, the Board 
finds that the claim for depression secondary to service 
connected disabilities is intertwined with the claim for 
service connection for a neck disability.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when a decision on one issue would have a "significant 
impact" on a veteran's claim for the second issue).  
Therefore, despite the fact that the Veteran is not currently 
service connected for a neck disability, based on the above 
analysis, and because the medical records contain evidence of 
currently diagnosed depression, and indicate that the 
Veteran's depression "may be associated" with his neck 
disability, the Board finds that a VA examination including a 
nexus opinion is warranted to determine whether the Veteran's 
depression (if a diagnosis is provided) is proximately due to 
or the result of his neck disability, or any service-
connected disability (tinnitus).

For the reasons stated above, this case is REMANDED for the 
following actions:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims on appeal.  With any necessary 
authorization from the Veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the Veteran that have not 
been secured previously.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.  Specifically, the RO 
should attempt to obtain medical records 
from the private facilities identified by 
the Veteran in his September 2008 
submission, and request that the 
facilities provide copies of all medical 
records pertaining to the Veteran, paying 
particular attention to records in the 
1960-1970 time frame.  The materials 
obtained should be associated with the 
claims file.

2.  The Veteran should be afforded a VA 
spine examination, conducted by a 
physician to render a nexus opinion 
regarding the medical probability that 
any current neck disability is 
attributable to the Veteran's active 
military service, in particular to the 
February 1964 car accident which resulted 
in a flexion extension injury to the 
neck.  The physician should include an 
opinion as to whether it is at least as 
likely as not that any current neck 
disability is, even in part, attributable 
to military service, including the in-
service motor vehicle accident.  The 
Veteran's testimony regarding continued 
symptoms since service, and the evidence 
showing a June 2004 post-service work 
injury to the neck should be taken into 
account when arriving at an opinion.

3.  The Veteran should be afforded a VA 
psychiatric examination, conducted by an 
examiner with appropriate expertise to 
render a nexus opinion regarding the 
medical probability that any currently 
diagnosed depression (if a diagnosis of 
depression is found to exist) has been 
caused or been made chronically worse by 
the Veteran's cervical spine disability, 
or any service-connected disability 
(tinnitus).

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiners for review in 
connection with the examination(s).  The 
AOJ should make sure that the examination 
reports comply with this remand and 
answer the questions presented in the 
examination requests, especially with 
respect to detailing any connection to 
military service or to a service-
connected disability.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the AOJ.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


